Title: To George Washington from François-Jean de Beauvoir, marquis de Chastellux, April 1781
From: Chastellux, François-Jean de Beauvoir, marquis de
To: Washington, George


                        
                            dear general
                            
                                April 1781
                            
                        
                        I was confined in my bed and very sick when I received the favor of your letter. that
                            letter came on purpose, and proved as an encouragement to get the better of my
                            desease. I did not judge proper to depart with a life so much honoured and endeared to me by your friendship. the respect
                            and attachment that I profess for your excellency are such that they may indeed claim a distinction but, dear general,
                            while you continued at newport they were lost in the universal applause and admiration of our service.
                            your excellency carried the hearts of the french. let the bodies follow, and may we be happy enough to fight at
                                your fight and under your command.
                        I am sorry that the courage of our navy is to prove so useless to the common cause.
                            opinion  is always some thing, and constancy will perform one day or an other what
                            the boldest attempts could not do.
                        I beg leave to present your excellency with the due hommage and true respect with which I  my self your most humble and obedient servant
                        
                            chastellux
                        if colonel hamilton has left his   I desire to be recalled to his
                            memory. colonel tilgman, as being both an agreable gentleman and a batchalor, is peculiarly regretted
                            by the young ladies of newport.

                    